      Case 4:18-cv-00367-MW-CAS Document 19 Filed 10/12/18 Page 1 of 3



                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION


LORINE GAINES, as Personal
Representative of the Estate
and Mother of VINCENT GAINES,

      Plaintiff,
                                                 CASE NO.: 4:18-cv-367-MW-CAS
v.

JULIE JONES, in her official and
individual capacities; KEVIN D. JORDAN,
individually; CORIZON HEALTH, INC.;
DOES 1-20, in their individual capacities,

     Defendants.
_________________________________/

           DEFENDANTS’ CONSENTED MOTION FOR EXTENSION
               OF TIME TO RESPOND TO THE COMPLAINT

      Defendants, JULIE JONES (JONES), and KEVIN D. JORDAN (JORDAN),

by and through undersigned counsel and pursuant to Rule 6(b) of the Federal Rules

of Civil Procedure and Rule 6.1 and 7.1 of the Local Rules of the United States

District Court, Northern District of Florida (Local Rules), hereby files their

Consented Motion For Extension of Time to Respond to the Complaint, and in

support of this motion, states as follows:

      1.     The current deadline for Defendants JONES and JORDAN to file

their response to the Complaint is October 15, 2018 (Doc. 18)


                                             1
      Case 4:18-cv-00367-MW-CAS Document 19 Filed 10/12/18 Page 2 of 3



      2.     Because of the recent situation caused by Hurricane Michael, the

undersigned’s office has been closed since Tuesday, October 9, 2018. Electric

power and internet services for the undersigned’s offices were only recently

restored today, Friday, October 15, 2018.

      3.     Based on this unforeseen situation caused by Hurricane Michael, the

undersigned has requested and the Plaintiff’s attorneys have agreed to an extension

of time of one week to file a response to the Complaint on behalf of Defendants

JONES and JORDAN.

      4.     Therefore, Defendants JONES and JORDAN, with the express

consent and agreement of the Plaintiff, respectfully requests the court to grant their

consented motion for an extension of the time of one week to file a response to the

Complaint up to and including October 22, 2018. This enlargement of time will

not result in any delay or prejudice, and furthermore, good cause exists for the

court to grant this consented motion.

                      CERTIFICATE OF COMPLIANCE

      Pursuant to Local Rule 7.1 (B), prior to filing this motion, the undersigned

counsel conferred with Plaintiff’s counsel who advised that they had no objection

to the motion.

      WHEREFORE, pursuant to this consented motion, Defendants, JULIE

JONES and KEVIN D. JORDAN, request that the Court grant her consented



                                          2
      Case 4:18-cv-00367-MW-CAS Document 19 Filed 10/12/18 Page 3 of 3



motion for an extension of the time to file a response to the Complaint up to and

including October 22, 2018.

      Dated this 12th day of October 2018.

                                       HENRY BUCHANAN, P.A.


                                       s/ J. Steven Carter
                                       J. STEVEN CARTER
                                       Florida Bar No. 896152
                                       scarter@henryblaw.com
                                       MIRIAM R. COLES
                                       Florida Bar No. 58402
                                       mcoles@henryblaw.com
                                       Post Office Drawer 14079
                                       Tallahassee, Florida 32317-4079
                                       (850) 222-2920: Telephone
                                       (850) 224-0034: Facsimile
                                       Counsel for Defendant: JULIE JONES, in
                                       her official and individual capacities and
                                       Kevin D. Jordan

                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true and correct copy of the foregoing has been

electronically filed via the CM/ECF, which automatically provides electronic

documentation/notification of this filing to all attorneys of record, on this the 12th

day of October 2018.


                                       s/J. Steven Carter
                                       Attorney




                                          3
